Fill in this information to identify the case:

            HAI VU and MAKARA VU
Debtor Name __________________________________________________________________


                                        Northern District
United States Bankruptcy Court for the: _______  Districtofof________
                                                              California

                                                                                                                     Check if this is an
Case number: 20-50412
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:                 February
                      ___________                                                              Date report filed:     03/01/2021
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

Line of business: ________________________                                                     NAISC code:            ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                            Hai Vu
                                              ____________________________________________
                                              _____________

Original signature of responsible party       ____________________________________________
                                              _____________

Printed name of responsible party             Hai Vu
                                              ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No       N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.    Did the business operate during the entire reporting period?                                                     
                                                                                                                           ✔               
    2.    Do you plan to continue to operate the business next month?                                                      ✔
                                                                                                                                          
    3.    Have you paid all of your bills on time?                                                                         ✔
                                                                                                                                          
    4.    Did you pay your employees on time?                                                                              ✔
                                                                                                                                          
    5.    Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                  ✔
                                                                                                                                          
    6.    Have you timely filed your tax returns and paid all of your taxes?                                               ✔
                                                                                                                                          
    7.    Have you timely filed all other required government filings?                                                     
                                                                                                                           ✔               
    8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                  
                                                                                                                           ✔               
    9.    Have you timely paid all of your insurance premiums?                                                             ✔
                                                                                                                                          
          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           ✔
                                                                                                                                           
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔        
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     ✔
                                                                                                                                           
    13. Did any insurance company cancel your policy?                                                                             ✔
                                                                                                                                           
    14. Did you have any unusual or significant unanticipated expenses?                                                           ✔
                                                                                                                                           
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       ✔
                                                                                                                                           
    16. Has anyone made an investment in your business?                                                                           ✔
                                                                                                                                           
Official Form 425C                          Monthly Operating Report for Small Business Under Chapter 11                   page 1
         Case: 20-50412                  Doc# 96 Filed: 03/19/21 Entered: 03/19/21 15:10:27                         Page 1 of 15
Debtor Name   HAI  VU and MAKARA VU
              _______________________________________________________                             20-50412
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                            ✔
                                                                                                                                        
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                       
                                                                                                                          ✔             


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                 2,231.00
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                              9,373.20
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                           20,339.21
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +     -10,966.01
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                 -8,735.01
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                       $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2

        Case: 20-50412             Doc# 96       Filed: 03/19/21         Entered: 03/19/21 15:10:27                 Page 2 of 15
Debtor Name   HAI VU and MAKARA VU
              _______________________________________________________                                20-50412
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                      $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?                                                                ____________

    27. What is the number of employees as of the date of this monthly report?                                                   ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                  $ ____________

    30. How much have you paid this month in other professional fees?                                                          $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                         $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                           11,000.00
                                        $ ____________           –        9,373.20
                                                                     $ ____________
                                                                                               =        1,626.80
                                                                                                   $ ____________
    32. Cash receipts
                                           10,000.00                    20,339.21              =      -10,339.21
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                            1,000.00             –       -8,735.01             =       -7,735.01
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                           11,000.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                   10,000.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                     1,000.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3

        Case: 20-50412             Doc# 96         Filed: 03/19/21        Entered: 03/19/21 15:10:27                   Page 3 of 15
Debtor Name   HAI VU and MAKARA VU
              _______________________________________________________                             20-50412
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔
       38. Bank statements for each open account (redact all but the last 4 digits of account numbers).


       39. Bank reconciliation reports for each account.


       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4

        Case: 20-50412             Doc# 96        Filed: 03/19/21        Entered: 03/19/21 15:10:27               Page 4 of 15
     EXHIBIT C


Case: 20-50412   Doc# 96   Filed: 03/19/21   Entered: 03/19/21 15:10:27   Page 5 of 15
                  &DVK5HFHLYHG


                             
                                
                             




                  7RWDO                                  




Case: 20-50412   Doc# 96   Filed: 03/19/21   Entered: 03/19/21 15:10:27   Page 6 of 15
     EXHIBIT D


Case: 20-50412   Doc# 96   Filed: 03/19/21   Entered: 03/19/21 15:10:27   Page 7 of 15
'DWH             3D\HH                       3XUSRVH                                      $PRXQW
        EUDQLVODYYDMGLF            UHQWIHE                                         
        JXQH[FKDQJH                KRXVHKROGLWHPV                                         
         SD\SDO                      LQYHVWPHQW                                             
         EUDQLVODYYDMGLF            UHQWMDQXDU\                                     
                                                                                         




                                             7RWDO                                             




          Case: 20-50412    Doc# 96   Filed: 03/19/21   Entered: 03/19/21 15:10:27   Page 8 of 15
Wells Fargo Everyday Checking
February 28, 2021           ■   Page 1 of 4




                                                                                                           Questions?
HAI M VU                                                                                                   Available by phone 24 hours a day, 7 days a week:
                                                                                                           We accept all relay calls, including 711
MAKARA VU
DEBTOR IN POSSESSION                                                                                         1-800-TO-WELLS             (1-800-869-3557)

CH11 CS# 20-50412 (NCA)                                                                                      En español: 1-877-727-2932



                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit          ✓
                                                                                                           Online Bill Pay          ✓     Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking           ✓     Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Statement period activity summary                                                                          Account number:              8362
         Beginning balance on 2/1                                                 $13,639.30               HAI M VU
         Deposits/Additions                                                         9,373.20               MAKARA VU
                                                                                                           DEBTOR IN POSSESSION
         Withdrawals/Subtractions                                                - 20,339.21
                                                                                                           CH11 CS# 20-50412 (NCA)
         Ending balance on 2/28                                                   $2,673.29                California account terms and conditions apply
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN):



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




         Case: 20-50412                 Doc# 96           Filed: 03/19/21               Entered: 03/19/21 15:10:27                        Page 9 of 15
      (114)
      Sheet Seq = 0033357
February 28, 2021        ■   Page 2 of 4




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/         Ending daily
       Date              Number Description                                                                          Additions         Subtractions             balance
       2/1                  187 Check                                                                                                     10,000.00            3,639.30
       2/8                      Venmo Cashout 5230684796 Makara Vu                                                     734.00
       2/8                      Purchase authorized on 02/07 Paypal *Crypto Hub 4029357733                                                   305.40             4,067.90
                                CA S581038547626427 Card 6972
       2/12                     Purchase authorized on 02/12 The Gun Exchange 2902 Alm San                                                     33.81            4,034.09
                                Jose CA P00461044019302644 Card 6972
       2/16                     Edeposit IN Branch/Store 02/16/21 11:19:46 Am 150 N Santa Cruz                       7,020.00                                  11,054.09
                                Ave Los Gatos CA 6972
       2/19                     Zelle From Csaa Insurance on 02/19 Ref # Bac393C7B431                                1,619.20                                  12,673.29
       2/24                 188 Deposited OR Cashed Check                                                                                 10,000.00             2,673.29
       Ending balance on 2/28                                                                                                                                  2,673.29
       Totals                                                                                                      $9,373.20            $20,339.21

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number             Date                 Amount           Number             Date                 Amount
       187                2/1                 10,000.00         188                2/24               10,000.00


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 02/01/2021 - 02/28/2021                                                   Standard monthly service fee $10.00                   You paid $0.00

       The bank has waived the fee for this fee period.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements

                                                                                                                                                                      3
         · Minimum daily balance                                                                                          $500.00                      $2,673.29      ✔



                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                     $500.00                       $734.00       ✔

         · Age of primary account owner                                                                                    17 - 24
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       RC/RC




         IMPORTANT ACCOUNT INFORMATION

Effective on or after April 1, 2021, Wells Fargo will no longer issue temporary debit cards, including Wells Fargo Instant Issue Debit
Cards, Wells Fargo Business Instant Issue Debit Cards, and EasyPay Instant Cards. If you need a replacement card, you may request one
                                      ®
by signing on to Wells Fargo Online or calling the number on your statement. Once requested, replacement cards arrive by mail in 5
to 7 calendar days. You may add your Wells Fargo Debit Card or EasyPay Card to a Wells Fargo-supported digital wallet on your mobile
device so you can make secure, convenient purchases in stores, online, and in apps, and access Wells Fargo ATMs while you wait for
your replacement card. For more details on digital wallets, please visit            wellsfargo.com/mobile/payments.              Availability may be




          Case: 20-50412                  Doc# 96           Filed: 03/19/21 Entered: 03/19/21 15:10:27                                       Page 10 of
                                                                          15
February 28, 2021       ■   Page 3 of 4




affected by your mobile carrier's coverage area. Your mobile carrier's message and data rates may apply. Some ATMs within secure
locations may require a physical card for entry.



Effective on or after April 1, 2021, the ATM Access Code feature will no longer be available to access your accounts at Wells Fargo ATMs.
You may continue to access Wells Fargo ATMs using your Wells Fargo Debit, ATM or EasyPay Card, or with a Wells Fargo-supported
digital wallet on your mobile device. For more information about adding your card to a digital wallet, please visit
wellsfargo.com/mobile/payments. Availability may be affected by your mobile carrier's coverage area. Your mobile carrier's message
and data rates may apply. Some ATMs within secure locations may require a physical card for entry. Note: After the ATM Access Code
feature for accessing Wells Fargo accounts is discontinued, the "Use an Access Code" button may continue to be displayed on Wells
Fargo ATMs to support other services.




         Case: 20-50412                Doc# 96          Filed: 03/19/21 Entered: 03/19/21 15:10:27                                 Page 11 of
                                                                      15
     Sheet Seq = 0033358
     Sheet 00002 of 00002
February 28, 2021       ■   Page 4 of 4




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                   Total    $                          + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total    $                          -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




          Case: 20-50412                 Doc# 96           Filed: 03/19/21 Entered: 03/19/21 15:10:27                                            Page 12 of
                                                                         15
                                                           ®
Wells Fargo Way2Save Savings
January 31, 2021       ■    Page 1 of 3




                                                                                                    Questions?
HAI M VU                                                                                            Available by phone 24 hours a day, 7 days a week:
                                                                                                    Telecommunications Relay Services calls accepted
MAKARA VU
DEBTOR IN POSSESSION                                                                                 1-800-TO-WELLS              (1-800-869-3557)

CH11 CS# 20-50412 (NCA)                                                                              TTY: 1-800-877-4833
                                                                                                     En español: 1-877-727-2932



                                                                                                    Online: wellsfargo.com

                                                                                                    Write: Wells Fargo Bank, N.A. (114)
                                                                                                            P.O. Box 6995
                                                                                                            Portland, OR 97228-6995




You and Wells Fargo
Thank you for being a loyal Wells Fargo customer. We value your trust in our company and look forward to continuing to serve you with
your financial needs.




Statement period activity summary                                                                   Account number:            8519
        Beginning balance on 1/1                                                 -$4.99             HAI M VU
                                                                                                    MAKARA VU
        Deposits/Additions                                                       20.00
                                                                                                    DEBTOR IN POSSESSION
        Withdrawals/Subtractions                                                 - 5.00
                                                                                                    CH11 CS# 20-50412 (NCA)
        Ending balance on 1/31                                                  $10.01              California account terms and conditions apply
                                                                                                    For Direct Deposit use
                                                                                                    Routing Number (RTN):




Interest summary
       Interest paid this statement                                   $0.00
       Average collected balance                                     $13.55
       Annual percentage yield earned                                0.00%
       Interest earned this statement period                          $0.00
       Interest paid this year                                        $0.00
       Total interest paid in 2020                                    $0.01




         Case: 20-50412                 Doc# 96         Filed: 03/19/21 Entered: 03/19/21 15:10:27                                  Page 13 of
     (114)                                                            15
     Sheet Seq = 0197151
     Sheet 00001 of 00002
January 31, 2021        ■   Page 2 of 3




Transaction history

                                                                                                                    Deposits/         Withdrawals/          Ending daily
       Date         Description                                                                                     Additions         Subtractions              balance
       1/4          Online Transfer From Vu H Everyday Checking xxxxxx8362 Ref #Ib09K2Ndvt on                          20.00                                      15.01
                    01/01/21
       1/29         Monthly Service Fee                                                                                                        5.00                   10.01
       Ending balance on 1/31                                                                                                                                       10.01
       Totals                                                                                                         $20.00                 $5.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 01/01/2021 - 01/31/2021                                                     Standard monthly service fee $5.00                  You paid $5.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period

                                                                                                                                                                      3
       Have any ONE of the following account requirements

                                                                                                                                                                      3
         · Minimum daily balance                                                                                          $300.00                          -$4.99


                                                                                                                                                                      3
         · A daily automatic transfer from a Wells Fargo checking account                                                   $1.00                           $0.00


                                                                                                                                                                      3
                            ®
         · Save As You Go transfer from a Wells Fargo checking account                                                      $1.00                           $0.00
         · A monthly automatic transfer from a Wells Fargo checking account                                                $25.00                           $0.00
         · The fee is waived when the primary account owner is under the age of 18 (19 in
           Alabama)
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       AM/AM




          Case: 20-50412                  Doc# 96           Filed: 03/19/21 Entered: 03/19/21 15:10:27                                       Page 14 of
                                                                          15
January 31, 2021        ■    Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total    $                         + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total    $                         -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




          Case: 20-50412                   Doc# 96         Filed: 03/19/21 Entered: 03/19/21 15:10:27                                            Page 15 of
                                                                         15
      Sheet Seq = 0197152
      Sheet 00002 of 00002
